8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered.  In the REMARKS (page 8-10), the Applicant argues that Rogers (US 20040096959) fails to disclose or suggest newly added features of the claims.  In light of the amendments to the claims, a new prior art rejection has been made below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rogers et al. (US 20210000395, priority to 06/02/2017).
With respect to claims 1, 8, 15, Rogers discloses an electrode apparatus for making one or more biopotential measurements (Figure 1, 7), and method of using comprising: 
providing a substrate (microfluidic system 10), the substrate comprising: 
a first microfluidic channel (substrate 20 includes a microfluidic network including microfluidic outlets 90); 
a second microfluidic channel (capping layer 170 includes biofluid inlet 50/120 and inlet conduit network 40); and 
at least one conduit extending between the first microfluidic channel and the second microfluidic channel (capillary burst valves 130); 
wherein the first microfluidic channel and the at least one conduit comprise electrically conductive material (sensors 160, p. 0399-0403; Figure 20), or 
wherein the second microfluidic channel is exposed to the external environment and configured to absorb liquid by capillary action (biofluidic p. 0296, 0405; Figures 18-20).  
Regarding claims 2, 14, 16, Rogers discloses at least one reservoir configured for supplying liquid stored in the at least one reservoir via capillary action to the second microfluidic channel (reservoir chambers 30/110, p. 0010, 15-17, 20-24, 0398).
Regarding claims 3, 17, Rogers discloses wherein the at least one reservoir comprises at least one microfluidic channel having a larger section than the second microfluidic channel (Figs 1 and 7).   
Regarding claims 4, 18, Rogers discloses wherein the at least one reservoir comprises a plurality of connections to the second microfluidic channel (biofluid inlets 120 include a plurality of connections with reservoirs 110 via capillary burst valves 130).
Regarding claim 5, Rogers discloses wherein the at least one reservoir is enclosed within the substrate (reservoirs 110 are enclosed within substrate 20; Fig 7).  
Regarding claims 6, 20, Rogers discloses conduits narrow from the first microfluidic channel towards the second microfluidic channel (conduit of reservoir 110 narrows to outlet 140; Fig 7; P. 0397-0398).
Regarding claim 7, Rogers teaches wherein the substrate is formed from at least one class of conformable and/or self-adhesive polymer material (PDMS; P. 0404).
Regarding claim 10, Rogers discloses wherein forming the second microfluidic channel comprises fabricating removable mold material in the form of the second microfluidic channel (Fig. 6 shows formation of biofluidic inlet via PMMA layer; P. 0300).  
Regarding claim 11, Rogers discloses forming a substrate around the formed first microfluidic channel, second microfluidic channel and at least one conduit (PDMS cover 170 is formed on to of system; Fig 20).  
Regarding claim 12, Rogers discloses removing the removable mold material (Fig 6).
Regarding claim 13, Rogers discloses wherein forming the first microfluidic channel, the second microfluidic channel and the at least one conduit comprises: forming a substrate layer by layer to form the first microfluidic channel, the second microfluidic channel and at least one conduit; and providing electrically conductive material in the first microfluidic channel and the at least one conduit (Figs. 6, 7, 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 20210000395, priority to 06/02/2017) in view of Stiene et al. (US 20040096959).
Regarding claim 9, Rogers discloses forming a first microfluidic channel and forming at least one conduit, but does not specify wherein the fabricating include an electrically conductive material in the form of the first microfluidic channel and at least one conduit. In the same field of forming bioanalytic devices, Stiene discloses providing an electrode apparatus comprising electrically conductive material in the form of the first microfluidic channel and at least one conduit, with the advantage of integrated sensing (P. 0073-5).  In light of the improved integration of elements (e.g. reduced size) with a sensing device as taught by Stiene (P. 0003), it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Rogers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877